Broyles, O. J.
1. The ground of the motion for a new trial based upon the refusal of the judge to comply with the written request to charge can not be considered, since it does not appear that the request was tendered to the court before the jury retired to consider the case. Seaboard Air-Line Ry. v. Barrow, 18 Ga. App. 261 (4) (89 S. E. 383).
2. Under the facts of the case the court did not err in instructing the jury upon the law of manslaughter.
3. None of the excerpts from the charge of the court excepted to, when considered with the entire charge and the facts of the case, contains material error.
4. The verdict was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Lulce and Bloodworth, JJ., concur.